Citation Nr: 1417494	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  13-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, including as due to herbicide exposure.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has ischemic heart disease as a result of herbicide exposure while changing planes in Vietnam in June 1972, or while hospitalized at Takhli Air Force Base in Thailand.

As to the Veteran's assertion of herbicide exposure in Vietnam and Thailand, his DD-214 shows that he had two years and five months of foreign and/or sea service.  However, the "REMARKS" section of the  DD-214 states that he had no service in Indochina or Vietnam.  His service treatment records and service personnel records contain no indication that he was in Vietnam or Thailand.   

The Veteran has provided three documents in support of his contention that he was in Vietnam and Thailand during service.  The first is a Request and Authorization for Temporary Duty - Military.  However, this document itself does not contain his name or any other identifying  information, such as a social security number.  In the space provided for a name, it says "SEE REVERSE."  The second document is numbered page 2, and is possibly a continuation of that document, as it states, "Item 1, 2, 3, 4, 5, Cont:" and lists information, including names and social security numbers, pertinent to blocks 1 through 5 on the Request and Authorization for Temporary Duty - Military.  The third document is an itinerary showing travel from May 4, 1972 to June 12, 1972, including a stop in Saigon on June 11, 1972.

The Veteran's service treatment records contain no records dated during the time period in question, from May 4, 1972 to June 12, 1972.  He has stated that he was hospitalized at Tahkli Air Force Base in Thailand between May 6, and June 10, 1972.  On remand, a request should be made for his complete service treatment records, to include all clinical records and hospitalization reports.  A request should also be made for any additional service personnel records and the Veteran's unit history.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records and hospitalization reports.  A specific request should be made for any records dated between May 6, and June 10, 1972, showing that the Veteran was hospitalized at Tahkli RTAFB in Thailand.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records, to include any Requests and Authorizations for Temporary Duty and/or travel vouchers.  

3.  Make arrangements to obtain the Veteran's unit records.

4.  Thereafter, if necessary based upon the additional records received, schedule the Veteran for an appropriate VA examination to determine if he has ischemic heart disease related to his service.

5.  Finally, readjudicate the  claim on appeal.  If the claim remains denied, provide the Veteran and his representative, if any, with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


